UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4248


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NANA BARTELS-RIVERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cr-00005-JKB-1)


Submitted:   October 17, 2013             Decided:   November 14, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William L. Welch, III, Baltimore, Maryland, for Appellant.
Kenneth Sutherland Clark, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nana   Bartels-Riverson       appeals   his   conviction   and

seventy-one-month sentence imposed following his guilty plea to

possession with intent to distribute one kilogram or more of

heroin,   in   violation   of   21   U.S.C.   § 841(a)(1)   (2006),   and

interstate transport of stolen motor vehicles, in violation of

18 U.S.C. § 2312 (2006).        On appeal, Bartels-Riverson’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the district court should have imposed a

lower sentence.     Bartels-Riverson was notified of his right to

file a pro se supplemental brief but has not done so.                 The

Government moves to dismiss Bartels-Riverson’s appeal based on

the appellate waiver provision of his plea agreement.            For the

reasons that follow, we grant the Government’s motion in part,

deny the motion in part, dismiss in part, and affirm in part.

           We review de novo the validity of an appeal waiver.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013),

cert. denied, No. 12-10514, 2013 WL 2370444 (U.S. Oct. 7, 2013).

We generally will enforce a waiver “if the record establishes

that the waiver is valid and that the issue being appealed is

within the scope of the waiver.”          United States v. Thornsbury,

670 F.3d 532, 537 (4th Cir.) (internal quotation marks omitted),

cert. denied, 133 S. Ct. 196 (2012).           A defendant’s waiver is

                                     2
valid if he agreed to it “knowingly and intelligently.”                             United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).

            “Although     the     validity         of   an    appeal    waiver          often

depends    on    the    adequacy       of    the    plea      colloquy,      the        issue

ultimately      is   evaluated    by    reference       to    the   totality       of     the

circumstances.”        United States v. Davis, 689 F.3d 349, 355 (4th

Cir.    2012)    (internal       quotation         marks     omitted).         Relevant

considerations       include     “the       experience        and   conduct        of     the

accused, as well as the accused’s educational background and

familiarity with the terms of the plea agreement.”                         Thornsbury,
670 F.3d at 537 (internal quotation marks omitted).                        “[A] waiver

is not knowingly or voluntarily made if the district court fails

to    specifically     question    the      defendant        concerning      the    waiver

provision of the plea agreement during the Rule 11 colloquy and

the    record    indicates     that     the     defendant       did    not    otherwise

understand the full significance of the waiver.”                          Manigan, 592
F.3d at 627 (internal quotation marks omitted).

            Here, the court specifically advised Bartels-Riverson

of the terms of his appeal waiver and ensured that he understood

the terms of his plea agreement, including the waiver provision.

Our review of the record reveals that, under the totality of the

circumstances, Bartels-Riverson knowingly and voluntarily waived

his appellate rights.          Thus, the waiver is valid and enforceable

as to issues within its scope.

                                            3
              Under      the       broad     language       of        the    appellate      waiver

provision, Bartels-Riverson forfeited all rights to appeal both

his    conviction        and       sentence.         An    appellate         waiver       does    not

preclude      certain          non-waivable          challenges,            however,      such     as

challenges to a sentence above the statutory maximum or based on

a constitutionally impermissible factor such as race, appeals of

the    denial      of   a     motion    to     withdraw         a     guilty      plea    based    on

ineffective        assistance           of     counsel,          or     claims       related       to

violations      of      the    right     to     counsel     in        proceedings        following

entry of the guilty plea.                     United States v. Johnson, 410 F.3d
137,   151    (4th      Cir.       2005).       Neither         Bartels-Riverson           nor    his

counsel have raised these issues, and our review of the record

discloses no such non-waivable challenge.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues that fall

outside      the     scope      of    the     waiver.           We     therefore         grant    the

Government’s motion to dismiss in part, and dismiss the appeal

as to all waivable challenges to Bartels-Riverson’s conviction

and sentence.           We deny the motion to dismiss in part and affirm

as to all non-waivable challenges.

              We     also      deny    without       prejudice         counsel’s         motion    to

withdraw.               This        court      requires             that       counsel      inform

Bartels-Riverson,             in     writing,    of       the       right    to    petition       the

Supreme      Court      of    the     United    States      for        further      review.        If

                                                 4
Bartels-Riverson requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may renew in this court his motion for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Bartels-Riverson.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     5